FARRINGTON, J.
Appellant Stanton sued respondent Hanna in a justice’s court to recover eighty dollars, an alleged balance due as commission. The jury there found for the defendant. Plaintiff filed an affidavit for an appeal and the case was set on the docket of the circuit court for the August term following. When it was called, it appearing that no notice of the appeal had been given the defendant, a continuance was ordered. There is no showing that defendant appeared in person or by attorney. Within ten or twelve days of the commencement of the next succeeding term of the circuit court, plaintiff did serve notice of the appeal on an attorney who had represented defendant in the justice’s court. It appears that defendant was in another county in this State and did not know of this notice having been served, and there seems to have been some misunderstanding between him and the attorney aforesaid, because when the case was called the attorney announced that he had withdrawn from the case. In due course a default judgment was rendered for the plaintiff, of which defendant knew nothing until notified by his wife that an execution thereunder had been levied. The term of court having expired, but within a short time after the rendition of the judgment, defendant applied to the *93circuit judge in vacation to enjoin the enforcement of the judgment and to set said judgment aside, his application being in the nature of a petition for review under sections 2101 and 2104, Eevised Statutes 1909. The court issued a temporary restraining order. At the nest term of court plaintiff filed a motion to set aside this order, and evidence was heard on the merits of defendant’s petition for review. The result was' that the application to set aside the default judgment was sustained. It is from'the overruling of plaintiff’s motion to set aside that ruling that this attempted appeal was perfected.
We have lately considered the question of the right of appeal from an order vacating a final default judgment in the case of Holder v. Chidister, 177 Mo. App. 415, 162 S. W. 762, which was by us certified to the Supreme Court as we deemed our opinion in conflict with certain decisions of the Kansas City Court of Appeals. Since that time the Supreme Court has settled this question by its opinion in the case of Bussiere’s Adm’r v. Sayman, 165 S. W. 796, where the view of the St. Louis Court of Appeals in the case of Bussiere v. Sayman, 171 Mo. App. 11, 153 S. W. 507, and of this court in the case, of Holder v. Chidister, supra, that an appeal does not lie from such an order, is upheld.
Section 2101, Eevised Statutes 1909, provides how a final judgment taken by default may be set aside. Section 2104 gives a statement of what the application seeking to set aside such a judgment shall contain-. Section 2102 gives the time within which such application shall be made, and requires that it be within three years after the entry of such final judgment. In order, therefore, that a final default‘judgment be'set aside at any time after its rendition, it must be done on a-petition to review and not on such a motion as is contemplated by section 2094, Eevised Statutes 1909, which has reference only to interlocutory default judgments. *94If the proceeding is instituted under the statute to set' aside a final default judgment, such proceeding must be by the petition for review contemplated by sections 2101 and 2101, Revised Statutes 1909, and it matters not whether this petition be filed during the term at which the final default judgment was rendered or at a subsequent term so long as it is filed within the three-year period. [See Billingham v. Commission Co., 115 Mo. App. l. c. 157, 89 S. W. 356; Burnes v. Burnes, 61 Mo. App. 612; and Matthews v. Cook, 35 Mo. l. c. 289.] The case at bar then stands on exactly the same footing as did the case of Bussiere’s Adm’r v. Sayman, 165 S. W. 796, as in that case the proceeding to set the judgment aside was begun after the final default judgment (as in our case), the only difference being that the petition for review in that case was filed during the same term of court whereas in our case it was filed shortly after the term had closed. The petition in the case at bar set up all that is required under the statute relating to this subject, and the reason that such appeal will not lie in this case is the same as that given why the appeal did not lie in the Supreme Court case of .'Bussiere’s Adm’r v. Sayman, to-wit: When the order was made setting aside the final default judgment, the case was reinstated and was a pending cause, and the order appealed from was not a final order or judgment in the case.
There is no doubt that the circuit' court has the inherent power, without a statute, to set aside a de7 fault judgment at any time during the term, because, for this period of time the court is said to carry its judgments in its breast; and if the court sees fit to make such an order it cannot be appealed from. Now the statute gives three years within which to present a petition for review to the circuit court and this is merely an extension of the time within whiclj the court has inherent power to act. The statute does not contemplate the beginning of a new suit or give rise to a *95new canse of action, as does a petition to set aside a judgment procured by fraud on the court; it merely provides for taking up the same cause of action in the original suit at a time subsequent to the period within which the court under its inherent power might have acted. Practically the same averments must be made to make such petition invulnerable as are required to be stated in the motion to the court during the term. The remedy given is the 'same, to-wit, the default judgment is set aside; hence, no final judgment in the case —nothing from which an appeal will lie under the statute relating to appeals. The Leit-Motif in the opinion in the case of Bussiere’s Adm’r v. Sayman, decided by the Supreme Court, is that no appeal lies because no final order in the case had been made. The sustaining; of a motion filed during the term at which the default judgment is rendered and the sustaining of a petition for'review in that action at any time within three years bring about the same result: No final judgment in the case from which to appeal.
The appeal is dismissed.
Robertson, P. J., concurs. Sturgis, J., dissents in a separate opinion wherein, deeming our opinion in conflict with certain decisions of the Supreme Court and the Kansas City Court of Appeals to which he refers, he asks that this cause be certified to the Supreme Court, which is accordingly done.